Title: From Thomas Jefferson to William Heath, 13 December 1804
From: Jefferson, Thomas
To: Heath, William


                  
                     Sir 
                     
                     Washington Dec. 13. 04.
                  
                  I sincerely join you in congratulations on the return of Massachusets into the fold of the Union. this is truly the case wherein we may say ‘this our brother was dead, and is alive again: and was lost, and is found.’ it is but too true that our union could not be pronounced entirely sound while so respectable a member as Massachusets was under morbid affection. all will now come to rights. Connecticut encouraged by her elder sister will rally to catholic principles, will dismount her oligarchy, and fraternize with the great federated family. the new century opened itself by committing us on a boisterous ocean. but all is now subsiding, peace is smoothing our paths at home & abroad: and if we are not wanting in the practice of justice & moderation, our tranquility and prosperity may be preserved, until increasing numbers shall leave us nothing to fear from without. with England we are in cordial friendship: with France in the most perfect understanding; with Spain we shall allways be bickering, but never at war till we seek it. other nations view our course with respect and friendly anxiety. should we be able to preserve this state of public happiness, & to see our citizens, whom we found so divided, rally to their genuine principles, I shall hope yet to enjoy the comfort of that general good will which has been so unfeelingly wrested from me, and to sing at the close of my term the nunc demittas Domine with a satisfaction leaving nothing to desire but the last great audit. the pleasure must be great & pure which you derive from reflections on the part you have borne in the late political warfare and in the effect of your contributions to the great coalition which has been effected. to these your fellow citizens have borne testimony & will not cease to do so. I pray you to add to theirs the tribute of my respect and to accept my friendly & respectful salutations.
                  
                     Th: Jefferson 
                     
                  
               